Citation Nr: 1039354	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-21 357	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50% for 
obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1987 to December 1992.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an August 2007 rating action that granted service 
connection for OSA and assigned an initial 50% rating from 
October 2006.  Because the appeal involves a request for a higher 
rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

In his July 2008 Substantive Appeal, the Veteran requested a 
Board hearing at the RO.  He withdrew his hearing request in an 
August 2008 written statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the higher rating claim on appeal has not been accomplished.

By rating action of September 2009, the RO denied service 
connection for PTSD. The Veteran filed a Notice of Disagreement 
with this action in October 2009, but the RO has neither issued a 
Statement of the Case (SOC) on that issue, nor furnished him VA 
Form 9 (Appeal to the Board of Veterans Appeals), nor afforded 
him and his representative an opportunity to perfect the appeal 
by filing a Substantive Appeal.  A remand is required to cure 
this procedural defect.  See 38 C.F.R. § 19.9 (2009); Manlincon 
v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, 
without the issuance of a proper SOC and the filing of a 
Substantive Appeal by an appellant, the Board does not have 
appellate jurisdiction, and may not proceed with a decision on 
that service connection matter.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2009). 

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2009); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

With respect to the issue of an initial rating in excess of 50% 
for OSA, appellate review discloses that the Veteran was last 
comprehensively examined for that disability in July 2007.  In 
May 2009, he stated that recent VA treatment and evaluation 
indicated that his OSA had worsened.  As the current degree of 
severity of the veteran's OSA and how it impairs him functionally 
are unclear, the Board finds that the duty to assist requires 
that he be afforded a new VA examination to obtain clinical 
findings pertaining thereto prior to adjudicating the higher 
rating claim on appeal.  The claims folder must be made available 
to and reviewed by the examiner prior to the examination.  Under 
the circumstances, the Board finds that this case must be 
remanded to the RO to obtain a new VA examination to resolve the 
higher rating issue on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim for a higher rating.  See 38 C.F.R.  § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding treatment and evaluation of the Veteran for OSA at 
the Little Rock and North Little Rock, Arkansas VA Medical 
Centers (VAMCs) from May 2009 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the higher rating claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the Little 
Rock and North Little Rock, Arkansas VAMCs 
copies of all records of outstanding 
treatment and evaluation of the Veteran for 
OSA from May 2009 up to the present time.  
In requesting these records, the RO should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination to determine the degree of 
severity of his OSA and how it impairs him 
functionally.  The entire claims folder 
must be made available to and reviewed 
by the examiner, and the examination 
report should include discussion of his 
documented medical history and assertions.  
All indicated studies and tests (to include 
a split-night study, if deemed appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should specifically render 
findings with respect to (a) whether the 
OSA has resulted in chronic respiratory 
failure with carbon dioxide retention or 
cor pulmonale, and (b) whether the OSA 
requires a tracheostomy, and provide an 
assessment as to the effect of the 
veteran's service-connected OSA upon his 
employability. 

The examiner must set forth all examination 
findings, together with the complete 
rationale for any comments and opinions 
expressed, in a printed (typewritten) 
report.



4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998). 

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the higher rating claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran fails 
to report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

7.  Unless the higher rating benefit sought 
on appeal is granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

8.  The RO should furnish the Veteran and 
his representative a SOC with respect to 
the issue of service connection for PTSD, 
along with VA Form 9 (Appeal to the Board 
of Veterans Appeals), and afford them the 
opportunity to file a Substantive Appeal.  
The Veteran and his representative are 
hereby reminded that, for the Board to 
obtain appellate jurisdiction over that 
service connection issue, which is not 
currently in appellate status, a timely 
appeal must be perfected after the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

